Citation Nr: 1416994	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 8, 2010 for a grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which granted the Veteran's May 2007 claim for entitlement to a TDIU as of March 8, 2010-the date of a report from the Veteran's private physician, Edwin W. Hoeper, M.D., showing that he was unemployable due to his service-connected posttraumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The Veteran filed his claim for entitlement to a TDIU on May 23, 2007.

2.  As of May 23, 2007, the Veteran was 80 percent disabled due to service-connected PTSD, rated 50 percent; left and right foot plantar warts and corns with history of hallux valgus, rated 30 percent each; pitysiasis rosea, rated 10 percent; and hypertension, rated 10 percent.

3.  The Veteran was most recently employed in June 2002, and was terminated because of problems with his feet and eyes which prevented him from renewing his commercial driver's license (CDL); he was a sanitation worker in 1992.  His education is limited to completion of high school, and he has no other training.


CONCLUSION OF LAW

The criteria for an effective date of May 23, 2007, for the award of a TDIU have been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed his claim for a TDIU on May 23, 2007.  The RO denied the claim in a June 2008 rating decision, to which the Veteran filed a notice of disagreement in April 2009.  The RO issued a statement of the case in January 2010, and the Veteran responded with a substantive appeal in March 2010.  The RO then granted the Veteran's claim for a TDIU in an April 2010 rating decision, and assigned an effective date of March 8, 2010-the date of Dr. Hoeper's finding of unemployability due to PTSD.  The Veteran filed a notice of disagreement with the effective date in July 2010, the RO issued a statement of the case as to the effective date in February 2011, and the Veteran filed a substantive appeal in April 2011.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000.  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  VA may not take into account the individual Veteran's age or any impairment caused by non-service-connected disabilities in determining whether TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  However, VA must take into account the individual Veteran's education, training, and work history, and relate these factors to the veteran's service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  Determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question, and is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the Veteran was unemployable due to service-connected disabilities as of his May 23, 2007 claim.  Consistent with the Veteran's statement on his VA Form 21-8940 dated June 2007, his employer wrote in May 2008 that he had last worked in June 2002, and that he was terminated because of problems with his feet and eyes which prevented him from renewing his CDL.  Moreover, the Veteran stated at a September 2006 VA feet examination that he could not drive.

In light of the Veteran's inability to drive due to his bilateral foot disabilities as of his May 23, 2007 claim, the Board has considered whether he would then have been able to secure or follow a substantially gainful occupation that did not require the use of his feet, unlike his prior work history as a CDL driver or sanitation worker.  Because Dr. Hoeper found in January 2007 that the Veteran had a Global Assessment of Functioning (GAF) score of 40 and was "moderately compromised in his ability to sustain work relationships," because a February 2008 VA examiner found that the Veteran had a GAF score of 45 and "would have at least moderate impairment of occupational functioning if he were employable," and because the Veteran was limited to a high-school education with no other training, the Board finds that he would not have been able to secure or follow a substantially gainful occupation that did not involve the use of his feet.  While the Board is cognizant that the VA examination was provided after the May 23, 2007 claim for a TDIU, it was sufficiently close in time and consistent with Dr. Hoeper's January 2007 findings to confirm the severity of the Veteran's PTSD.

Based on the foregoing, and attributing the benefit of the doubt to the Veteran, his combination of bilateral foot disabilities and PTSD rendered him unable to secure or follow a substantially gainful occupation as of the date of his May 23, 2007, claim.  Further, the United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  Here, as the evidence does not show that he was unemployable as a result of his then service-connected disabilities in the one year prior to the May 23, 2007, date of claim, the Board finds that a TDIU did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, May 23, 2007.  Consequently, an effective date of May 23, 2007, is warranted for a TDIU.


ORDER

Subject to the law and regulations governing payment of monetary benefits an effective date of May 23, 2007, and no earlier, for a TDIU is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


